NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

GLORIA M. PINO f/k/a                    )
Gloria Pino Blume,                      )
                                        )
             Appellant,                 )
                                        )
v.                                      )         Case No. 2D18-1341
                                        )
CRAIG D. BLUME,                         )
                                        )
             Appellee.                  )
                                        )

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Collier County; Hugh D. Hayes, Judge.

J. Kevin Carey of Law Offices of J.
Kevin Carey, P.A., Tampa, for Appellant.

Anthony M. Lawhon of Anthony M.
Lawhon, P.A., Naples, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.